DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
The response and amendment filed 10/20/2021 after final is acknowledged.
Claims 1, and 6, 8-22, and 26-28 are pending.

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 9-22, directed to the process of using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/03/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Amendment
Claim 1 has been amended by specifying the lithium salt of the N-substituted glycine compound has the structure of Formula (I).

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The rejection of claims 1, 6, 8 and 26-28 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Zaworotko, US 20140242193 A1 (previously cited) has been withdrawn in light of Applicant’s amendment. Zaworotko does not teach lithium salts of N-substituted glycine compounds having the structure of Formula (I) as recited in claim 1. The salt compounds of Zaworotko include additional ions/neutral organic molecules outside the scope of the claimed structure. Additionally, Zaworotko relies on the additional ions/neutral organic molecules for a zeolitic structure (Zaworotko, e.g., 0004), there is no reason in the prior art to have modified the compounds of Zaworotko to arrive at the presently claimed salts with a reasonable expectation of success.
Applicant has shown compounds according to formula (I) produced unexpected efficacy relative to the individual ions for treating neuropsychiatric disorders. See declaration filed 06/02/2020. The dimethylglycine and trimethylglycine lithium salts of the declaration are .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, and 6, 8-22, and 26-28 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/WILLIAM CRAIGO/Examiner, Art Unit 1615     


/SUSAN T TRAN/Primary Examiner, Art Unit 1615